Exhibit 10.1

 

Execution Version

 

AMENDMENT TO CREDIT AGREEMENT

 

This AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of July 28, 2020, is among ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation (the “Borrower”), the various financial institutions party hereto
(collectively, the “Lender Parties”) and Nordea Bank ABP, New York Branch, as
administrative agent (the “Administrative Agent”) for the Lender Parties.

 

PRELIMINARY STATEMENTS

 

(1)            The Borrower, the various financial institutions party thereto
and the Administrative Agent are parties to that certain Credit Agreement, as
amended and restated on October 12, 2017, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof (such Credit Agreement as in effect immediately prior to
giving effect to this Amendment, the “Existing Agreement” and as amended hereby,
the “Amended Agreement”); and

 

(2)            The Borrower, the Lender Parties and the Administrative Agent
have agreed to amend the Existing Agreement as hereinafter set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. Amendments to the Existing Agreement. The Borrower, the
Administrative Agent and the Lender Parties agree that the Existing Agreement
is, subject to the satisfaction of the conditions precedent set forth in
Section 2, hereby amended on the Amendment Effective Date as follows:

 

(a)            The definition of “Waiver Period” in Section 1.1 of the Existing
Agreement shall be amended and restated in its entirety as follows:

 

“Waiver Period” means the period commencing on the Waiver Effective Date and
ending on December 31, 2021.

 

(b)            Section 1.1 of the Existing Agreement shall be amended by adding
the following defined terms in appropriate alphabetical order:

 

“Adjustable Amount” means, as of any time of determination, $500,000,000 minus
the product of (i) 25% and (ii) the aggregate amount of New Capital at such
time; provided the Adjustable Amount shall not be less than $350,000,000;
provided, further, if, at any time after the First Waiver Extension Date, the
aggregate amount of New Capital is equal to or greater than $500,000,000, then
the Adjustable Amount shall be $350,000,000.

 

“Available Proceeds” means, without duplication, the aggregate amount of any
Excess Proceeds (as defined in the Secured Indenture or the Unsecured Indenture)
that remain unapplied after compliance with the "Asset Sale Offer" provisions of
Section 4.09(c) of each of the Secured Indenture and the Unsecured Indenture
(and any similar asset sale offer provisions of any other documentation
governing Indebtedness of the Borrower or any of its Subsidiaries).

 

“First Waiver Extension Date” means July 28, 2020.

 

Royal Caribbean – Amendment

 





 

 

“New Capital” means the gross amount of proceeds from any capital (whether in
the form of debt, equity or otherwise) raised by the Borrower or any of its
Subsidiaries after the First Waiver Extension Date; provided that proceeds of
any capital raise which are used substantially concurrently for (i) the purchase
price of a new Vessel or (ii) repayment of existing Indebtedness (other than
Indebtedness (x) maturing within one year of the date of such repayment or
(y) under any revolving credit agreement the repayment of which is not
accompanied by a corresponding permanent reduction in the related revolving
credit commitments), in each case, shall not constitute New Capital.

 

“Secured Indenture” means that certain Indenture dated as of May 19, 2020 among
the Borrower, certain subsidiaries of the Borrower, and The Bank of New York
Mellon Trust Company, N.A., as trustee and security agent, as in effect on the
First Waiver Extension Date.

 

“Unsecured Indenture” means that certain Indenture dated as of June 9, 2020
among the Borrower, RCI Holdings LLC, and The Bank of New York Mellon Trust
Company, N.A., as trustee, as in effect on the First Waiver Extension Date.

 

(c)           The text that appears following the first semicolon in clause
(c) of Section 6.1.1 of the Existing Agreement shall be amended and restated in
its entirety as follows:

 

; it being understood and agreed, for the avoidance of doubt, that no such
certificate shall be required to be delivered with respect to any Fiscal Quarter
or Fiscal Year ending on June 30, 2020, September 30, 2020, December 31, 2020,
March 31, 2021, June 30, 2021, September 30, 2021 or December 31, 2021;

 

(d)           Section 6.1.1 of the Existing Agreement shall be further amended
by adding the following new clauses (i) and (j) after clause (h) thereof:

 

(i)            within ten Business Days after the end of each month during the
Waiver Period, a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing (x) a breakdown
of customer deposits between valid cruises, cancelled cruises and future cruise
certificates and (y) a reconciliation of the Borrower’s consolidated customer
deposit balance, in substantially the form attached hereto as Exhibit I;

 

(j)            within fifteen Business Days after the end of each fiscal quarter
during the Waiver Period, updated liquidity projections, in substantially the
form attached hereto as Exhibit J, covering the next twelve month period;

 

(e)            Section 6.2.9 of the Existing Agreement shall be amended and
restated in its entirety as follows:

 

SECTION 6.2.9       Minimum Liquidity. The Borrower will not allow the aggregate
amount of unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries as determined in accordance with GAAP to be less than the
Adjustable Amount as of (i) the last day of any calendar month during the Waiver
Period, or (ii) if the Borrower is not in compliance with the requirements of
this Section 6.2.9 as of the last day of any calendar month during the Waiver
Period,

 

Royal Caribbean – Amendment

 



2

 

 

the date the certificate required by Section 6.1.1(h) with respect to such month
is delivered to the Administrative Agent.

 

(f)            Section 6.2.10 of the Existing Agreement shall be amended by
adding the following text after clause (b) thereof:

 

(c)            The Borrower will not, and will not cause or permit any of its
Subsidiaries to, directly or indirectly, make any Restricted Investment (as
defined in the Secured Indenture or the Unsecured Indenture) during the Waiver
Period that is not permitted by the Secured Indenture and the Unsecured
Indenture (assuming the Secured Indenture and the Unsecured Indenture are in
effect at the time of the making of such Restricted Investment, regardless of
whether such indentures are actually in effect or have been amended after the
First Waiver Extension Date); provided, however, that, subject to the terms of
this Agreement, the Borrower or any Subsidiary may make any Investment (as
defined in the Secured Indenture or the Unsecured Indenture) pursuant to clause
(a) or clause (c) of the definition of “Permitted Investments” (as set forth in
the Secured Indenture or the Unsecured Indenture) without giving effect to any
proviso contained therein.

 

(d)            If at any time during the Waiver Period and after the First
Waiver Extension Date the Borrower or any of its Subsidiaries has Available
Proceeds, then the Borrower shall, within fifteen Business Days of the date upon
which such Available Proceeds are determined, apply 50% of such Available
Proceeds to repay all or any portion of the Advances or any other Indebtedness
that is pari passu in right of payment to the Obligations, in each case, subject
to the terms of the documentation governing such Indebtedness; provided that any
repayment of Indebtedness under any revolving credit agreement pursuant to this
clause (d) shall be accompanied by a corresponding permanent reduction in the
related revolving credit commitments.

 

(g)            The Existing Agreement shall be amended by adding Exhibit A and
Exhibit B hereto as Exhibit I and Exhibit J, respectively, thereto.

 

(h)            Item 5.9(b) of Schedule II to the Existing Agreement shall be
amended and restated in its entirety in the form of Schedule I hereto.

 

SECTION 2.  Conditions of Amendment Effectiveness. This Amendment shall become
effective as of the date on which each of the following conditions has been
satisfied (or waived) in accordance with the terms hereof (such date, the
“Amendment Effective Date”):

 

(a)            The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower and the Required Lenders or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this Amendment.

 

(b)            The Administrative Agent shall have received, for the account of
each Lender who has delivered a counterpart to this Amendment, an amendment fee
paid by or on behalf of the Borrower in an amount equal to 0.15% of the
Revolving Credit Commitment of such Lender.

 

SECTION 3. Representation and Warranty of the Borrower. To induce the Lender
Parties to enter into this Amendment, the Borrower represents and warrants that,
as of the Amendment Effective Date:

 

Royal Caribbean – Amendment

 



3

 

 

(a)            The representations and warranties contained in Article V
(excluding, however, those contained in the last sentence of Section 5.6) of the
Amended Agreement are true and correct in all material respects except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct, and

 

(b)            No Default, Prepayment Event or event which (with notice or lapse
of time or both) would become a Prepayment Event has occurred and is continuing.

 

SECTION 4. Reference to and Effect on the Existing Agreement. On and after the
effectiveness of this Amendment, each reference in the Existing Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Agreement shall mean and be a reference to the Amended Agreement. The
Existing Agreement, as specifically amended by this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender Party or the Administrative Agent under the
Existing Agreement, nor constitute a waiver of any provision of the Existing
Agreement. This Amendment shall be deemed to constitute a Loan Document.

 

SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
documents to be delivered hereunder (including the reasonable and documented
fees and expenses of one counsel for the Administrative Agent and the Lender
Parties with respect hereto and thereto; it being understood that the foregoing
shall be limited to the reasonable and documented fees and expenses of
Shearman & Sterling LLP) in accordance with the terms of the Amended Agreement.

 

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic matching
of assignment terms and contract formations on electronic platforms approved by
the Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

SECTION 8. Incorporation of Terms. The provisions of Sections 11.13, 11.17 and
11.18 of the Existing Agreement shall be incorporated into this Amendment as if
set out in full in this Amendment and as if references in those sections to
“this Agreement” were references to this Amendment.

 

4

 

 

SECTION 9.   Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except as permitted by Section 11.1 of the Amended
Agreement.

 

SECTION 10. Defined Terms. Capitalized terms not otherwise defined in this
Amendment shall have the same meanings as specified in the Amended Agreement.

 

[Remainder of page intentionally left blank.]

 

Royal Caribbean – Amendment

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  ROYAL CARIBBEAN CRUISES LTD.       By /s/ ANTJE M. GIBSON     Name: Antje M.
Gibson     Title: Vice President and Treasurer

 

  SIGNATURE PAGE Royal Caribbean – Amendment

  





 

 

  Lender Parties:         NORDEA BANK ABP, NEW YORK   BRANCH         By /s/
MARTIN LUNDER     Name: Martin Lunder     Title: Managing Director         By
/s/ CHRISTOPHER G. SPITTER     Name: Christopher G. Spitter     Title: Senior
Vice President

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       Citibank, N.A.       By /s/ SIMON ROBERT TAYLOR   Name:
Simon Robert Taylor   Title: Vice President

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       JPMORGAN CHASE BANK, N.A.       By /s/ CODY A. CANAFAX  
  Name: Cody A. Canafax     Title: Vice President

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       MIZUHO BANK, LTD.       By /s/ TRACY RAHN   Name: Tracy
Rahn   Title: Executive Director

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 



 

  Lender Parties:       Truist Bank, formerly known as Branch Banking and Trust
Company and successor by merger to Suntrust Bank       By /s/ MAX N. GREER III  
Name: Max N. Greer III   Title: Senior Vice President

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:         Industrial and Commercial Bank of China   Limited, New
York Branch         By /s/ KAN CHEN   Name: Kan Chen   Title: Director        
By /s/ GANG DUAN   Name: Gang Duan   Title: Executive Director



 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       SOCIETE GENERALE       By /s/ SHELLEY YU   Name: Shelley
Yu   Title: Director

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 



 

 

  Lender Parties:       HSBC Bank USA, N.A.       By /s/ JUSTUS HANNA   Name:
Justus Hanna   Title: Vice President

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       Morgan Stanley Bank, N.A.       By /s/ JONATHAN KERNER  
Name: Jonathan Kerner   Title: Authorized Signatory

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:         Morgan Stanley Senior Funding, Inc.       By /s/
JONATHAN KERNER   Name: Jonathan Kerner   Title: Vice President

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       GOLDMAN SACHS BANK USA         By /s/ JAMIE MINIERI  
Name: Jamie Minieri   Title: Authorized Signatory

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:         SKANDINAVISKA ENSKILDA BANKEN AB   (PUBL)         By
/s/ PEDER GARMEFELT   Name: Peder Garmefelt   Title: Head of Shipping Finance,
London         By /s/ MALCOLM STONEHOUSE   Name: Malcolm Stonehouse   Title:
Client Executive

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:         BANK OF AMERICA, N.A.         By /s/ BRIAN D. CORUM  
Name: Brian D. Corum   Title: Managing Director

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       The Bank of Nova Scotia       By /s/ AJIT GOSWAMI  
Name: Ajit Goswami   Title: Managing Director & Industry Head

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       DNB Capital LLC         By /s/ AHELIA SINGH   Name:
Ahelia Singh   Title: Assistant Vice President               By /s/ MITA
ZALAVADIA   Name: Mita Zalavadia   Title: Assistant Vice President

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       Sumitomo Mitsui Banking Corporation         By /s/
MICHAEL MAGUIRE   Name: Michael Maguire   Title: Managing Director

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       BANCO BILBAO VIZCAYA ARGENTARIA,   S.A. New York Branch
        By /s/ BRIAN CROWLEY   Name: Brian Crowley   Title: Managing Director  
            By /s/ MIRIAM TRAUTMANN   Name: Miriam Trautmann   Title: Senior
Vice President

 

  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:         PNC BANK, NATIONAL ASSOCIATION         By /s/ RYAN
GARR   Name: Ryan Garr   Title: Vice President

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       Banco Santander, S.A.       By /s/ LUIS CASERO   Name:
Luis Casero   Title: Vice President               By /s/ LUCAS VIDELA   Name:
Lucas Videla   Title: Executive Director

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:       MUFG BANK, LTD.       By /s/ GEORGE STOECKLEIN   Name:
George Stoecklein   Title: Managing Director

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  Lender Parties:         BNP PARIBAS         By /s/ JAMES GOODALL   Name: James
Goodall   Title: Managing Director               By /s/ KYLE FITZPATRICK   Name:
Kyle Fitzpatrick   Title: Vice President

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

  ACKNOWLEDGED AND AGREED BY:         Nordea Bank ABP, New York Branch   as
Administrative Agent       By /s/ MARTIN LUNDER     Name: Martin Lunder    
Title: Managing Director               By /s/ CHRISTOPHER G. SPITTER     Name:
Christopher G. Spitter     Title: Senior Vice President

 



  SIGNATURE PAGE Royal Caribbean – Amendment



 





 

 

Schedule I

 

Item 5.9(b): Vessels

 

Vessel Owner Flag Sovereign RCL Sovereign LLC Malta Empress of the Seas Nordic
Empress Shipping Inc. Bahamas Monarch RCL Monarch LLC Malta Majesty of the Seas
Majesty of the Seas Inc. Bahamas Grandeur of the Seas Grandeur of the Seas Inc.
Bahamas Rhapsody of the Seas Rhapsody of the Seas Inc. Bahamas Enchantment of
the Seas Enchantment of the Seas Inc. Bahamas Vision of the Seas Vision of the
Seas Inc. Bahamas Voyager of the Seas Voyager of the Seas Inc. Bahamas Horizon
RCL Horizon LLC Malta Mariner of the Seas Mariner of the Seas Inc. Bahamas
Celebrity Millennium Millennium Inc. Malta Explorer of the Seas Explorer of the
Seas Inc. Bahamas Celebrity Infinity Infinity Inc. Malta Radiance of the Seas
Radiance of the Seas Inc. Bahamas Celebrity Summit Summit Inc. Malta Adventure
of the Seas Adventure of the Seas Inc. Bahamas Navigator of the Seas Navigator
of the Seas Inc. Bahamas Celebrity Constellation Constellation Inc. Malta
Serenade of the Seas Serenade of the Seas Inc. Bahamas Jewel of the Seas Jewel
of the Seas Inc. Bahamas Celebrity Xpedition Oceanadventures S.A. Ecuador
Freedom of the Seas Freedom of the Seas Inc. Bahamas Azamara Journey Azamara
Journey Inc. Malta Azamara Quest Azamara Quest Inc. Malta Liberty of the Seas
Liberty of the Seas Inc. Bahamas Independence of the Seas Independence of the
Seas Inc. Bahamas Celebrity Solstice Celebrity Solstice Inc. Malta Celebrity
Equinox Celebrity Equinox Inc. Malta Oasis of the Seas Oasis of the Seas Inc.
Bahamas Celebrity Eclipse Celebrity Eclipse Inc. Malta

 

[Schedule I]

 





 

 



Vessel Owner Flag Allure of the Seas Allure of the Seas Inc. Bahamas Celebrity
Silhouette Celebrity Silhouette Inc. Malta Celebrity Reflection Celebrity
Reflection Inc. Malta Quantum of the Seas Quantum of the Seas Inc. Bahamas
Brilliance of the Seas Brilliance of the Seas Shipping Inc. Bahamas Anthem of
the Seas Anthem of the Seas Inc. Bahamas Celebrity Xperience Oceanadventures
S.A. Ecuador Celebrity Xploration Oceanadventures S.A. Ecuador Ovation of the
Seas Ovation of the Seas Inc. Bahamas Harmony of the Seas Harmony of the Seas
Inc. Bahamas Symphony of the Seas Symphony of the Seas Inc. Bahamas Celebrity
Edge Celebrity Edge Inc. Malta Azamara Pursuit Azamara Pursuit Inc. Malta Silver
Cloud Silver Cloud Shipping Co. Ltd. Bahamas Silver Wind Silver Wind Shipping
Ltd. Bahamas Silver Shadow Silver Shadow Shipping Co. Ltd. Bahamas Silver Spirit
Silver Spirit Shipping Co. Ltd. Bahamas Silver Muse Silver Muse Shipping Co.
Ltd. Bahamas Silver Galapagos Conodros CL Ecuador Spectrum of the Seas Spectrum
of the Seas Inc. Bahamas Celebrity Flora Islas Galápagos Turismo y Vapores C.A.
Ecuador Celebrity Apex Celebrity Apex Inc. Malta Silver Origin Silversea Cruises
Ltd. Bahamas  

 

[Schedule I]



 







 